                                                                                [LOCALf    4
                                                                                           1
                                                                                           ik1        4.   ii
Case 3:19-cv-00054-GMG Document 34-1 Filed 04/30/19 Page 1 of 2 PageID #: 316




                                                                                155-acre farmland purchased by Jefferson County School Board
                                                                                Officials say the property cost just above one million dollars
                                                                                By:
                                                                                Erin Miller (https://www.localdvm.com/meet-the-team/erin-miller/506472012)         (mailto:emiIIerwhag.com)
                                                                                Updated: Jun 27, 2017 06:22 PM EDT
                                                                                RANSON, W.Va.     -   As Jefferson County continues to expand, county education officials are planning for the future.
                                                                                In a few years, the 155-acre piece of farmland may be the new home of three Jefferson County schools and one athletic center.
                                                                                “One of the most important things to see is that piece of land and the size of it. We have enough room that we’ve got the next 30 years of growth
                                                                                covered,” said Jefferson County Superintendent Dr. Bondy Shay Gibson.
                                                                                School officials said this is a step in the right direction for the county.
                                                                                Superintendent Dr. Bondy Shay Gibson said that the county has seen an increase of almost 70 students per year.
                                                                                “And that’s been with growth very depressed in other areas of West Virginia, and that’s starting to accelerate,” said Gibson.
                                                                                Phase one was redistricting the students, and now phase two is purchasing a piece of property.
                                                                                The reason, why the property off of Old Leetown Pike was chosen is, because town officials predict more people and businesses will move to this
                                                                                area.
                                                                                “What we really wanted to do was get a piece of land that was the closest to that growth area, because that is going to save us transportation costs,’
                                                                                said Gibson.
                                                                                In just this next year alone, re-routing the bus routes is saving the county $65,000.
                                                                                     1,000 students, and the high school will have 1,600 students.
                                                                                    “Jefferson is a place where people come, because they want more community and more relationship, so
                                                                                                                                                                                        the board did have a lot of discussion abou
Case 3:19-cv-00054-GMG Document 34-1 Filed 04/30/19 Page 2 of 2 PageID #: 317




                                                                                    keeping the schools at a very reasonable size and ratio,” said Gibson.
                                                                                    Officials said the property cost just above one million dollars.
                                                                                    Copyright 2019 Nexstar Broadcasting Inc All rights reserved This material may not be published
                                                                                                                                                                                   broadcast rewritten or redistributed
                                                                                https://www.Iocalcjvm.eomlnews/westvjrginia/i
                                                                                                                                                                                   98653
